            Case 2:19-cr-00208-SAB       ECF No. 45        filed 04/16/21      PageID.164 Page 1 of 4
 PROB 12C                                                                               Report Date: April 15, 2021
(6/16)

                                       United States District Court                              FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                        Apr 16, 2021
                                        Eastern District of Washington
                                                                                            SEAN F. MCAVOY, CLERK


                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Kelly Gordon Dupuis                      Case Number: 0980 2:19CR00208-SAB-1
 Address of Offender:                             Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Donald W. Molloy, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: September 2, 2016
 Original Offense:        Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 60 months                Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     David Michael Herzog              Date Supervision Commenced: June 27, 2019
 Defense Attorney:        Federal Defenders Office          Date Supervision Expires: June 26, 2024


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 04/13/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             3          Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                        substance. The defendant shall refrain from any unlawful use of a controlled substance,
                        including marijuana, which remains illegal under federal law. The defendant shall submit
                        to one drug test within 15 days of release from imprisonment and at least two periodic drug
                        tests thereafter, as determined by the court.

                        Supporting Evidence: It is alleged that Mr. Dupuis is in violation of his conditions of
                        supervised release for being in possession of methamphetamine on April 13, 2021.

                        On June 27, 2019, the undersigned officer and Mr. Dupuis reviewed his conditions of
                        supervision. He signed his judgment acknowledging an understanding of his conditions of
                        supervision.

                        On April 13, 2021, the undersigned officer conducted a search of Mr. Dupuis’ residence,
                        based on reasonable suspicion Mr. Dupuis was in possession of illegal controlled substances.
                        Located underneath the mattress in the bedroom, was a glass vile with a white crystal-like
                        substance, which later field-tested presumptive positive for the presence of
                        methamphetamine, using a NIK test kit.
      Case 2:19-cr-00208-SAB      ECF No. 45        filed 04/16/21      PageID.165 Page 2 of 4
Prob12C
Re: Dupuis, Kelly Gordon
April 15, 2021
Page 2

          4      Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                 substance. The defendant shall refrain from any unlawful use of a controlled substance,
                 including marijuana, which remains illegal under federal law. The defendant shall submit
                 to one drug test within 15 days of release from imprisonment and at least two periodic drug
                 tests thereafter, as determined by the court.

                 Supporting Evidence: It is alleged that Mr. Dupuis is in violation of his conditions of
                 supervised release for being in possession of heroin on April 13, 2021.

                 On June 27, 2019, the undersigned officer and Mr. Dupuis reviewed his conditions of
                 supervision. He signed his judgment acknowledging an understanding of his conditions of
                 supervision.

                 On April 13, 2021, the undersigned officer conducted a search of Mr. Dupuis’ residence,
                 based on reasonable suspicion Mr. Dupuis was in possession of illegal controlled substances.
                 Located underneath the box frame in the bedroom, the undersigned officer located a black
                 box. Contained inside that black box was a pill bottle. In the pill bottle was a baggie with
                 a brown substance inside. The brown substance field-tested presumptive positive for heroin
                 using a NIK test kit.


          5      Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                 substance. The defendant shall refrain from any unlawful use of a controlled substance,
                 including marijuana, which remains illegal under federal law. The defendant shall submit
                 to one drug test within 15 days of release from imprisonment and at least two periodic drug
                 tests thereafter, as determined by the court.

                 Supporting Evidence It is alleged that Mr. Dupuis is in violation of his conditions of
                 supervised release for being in possession of cocaine on April 13, 2021.

                 On June 27, 2019, the undersigned officer and Mr. Dupuis reviewed his conditions of
                 supervision. He signed his judgment acknowledging an understanding of his conditions of
                 supervision.

                 On April 13, 2021, the undersigned officer conducted a search of Mr. Dupuis’ residence,
                 based on reasonable suspicion Mr. Dupuis was in possession of illegal controlled substances.
                 Located underneath the box frame in the bedroom, the undersigned officer located a black
                 box. Contained inside that black box was a pill bottle. In the pill bottle was a baggie with
                 a white powdery substance. The white powdery substance field-tested presumptive positive
                 for cocaine, using the NIK test kit.


          6      Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                 substance. The defendant shall refrain from any unlawful use of a controlled substance,
                 including marijuana, which remains illegal under federal law. The defendant shall submit
                 to one drug test within 15 days of release from imprisonment and at least two periodic drug
                 tests thereafter, as determined by the court

                 Supporting Evidence It is alleged that Mr. Dupuis is in violation of his conditions of
                 supervised release for being in possession of suboxone on April 13, 2021, without a valid
                 prescription. Suboxone is a schedule III controlled substance.
      Case 2:19-cr-00208-SAB       ECF No. 45        filed 04/16/21      PageID.166 Page 3 of 4
Prob12C
Re: Dupuis, Kelly Gordon
April 15, 2021
Page 3

                 On June 27, 2019, the undersigned officer and Mr. Dupuis reviewed his conditions of
                 supervision. He signed his judgment acknowledging an understanding of his conditions of
                 supervision.

                 On April 13, 2021, the undersigned officer conducted a search of Mr. Dupuis’ residence,
                 based on reasonable suspicion Mr. Dupuis was in possession of illegal controlled substances.
                 The undersigned officer located eight strips of suboxone located in Mr. Dupuis’ wallet. The
                 wallet was located in a dresser, which also contained Mr. Dupuis’ identification and
                 debit/credit cards. The suboxone was in its original packaging, and according to
                 www.drugs.com, suboxone is a scheduled III controlled substance. Mr. Dupuis does not
                 have a valid prescription for suboxone.
          7      Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                 substance. The defendant shall refrain from any unlawful use of a controlled substance,
                 including marijuana, which remains illegal under federal law. The defendant shall submit
                 to one drug test within 15 days of release from imprisonment and at least two periodic drug
                 tests thereafter, as determined by the court.

                 Supporting Evidence It is alleged that Mr. Dupuis is in violation of his conditions of
                 supervised release for being in possession of oxycodone hydrochloride on April 13, 2021.

                 On June 27, 2019, the undersigned officer and Mr. Dupuis reviewed his conditions of
                 supervision. He signed his judgment acknowledging an understanding of his conditions of
                 supervision.

                 On April 13, 2021, the undersigned officer conducted a search of Mr. Dupuis’ residence,
                 based on reasonable suspicion Mr. Dupuis was in possession of illegal controlled substances.
                 A U.S. probation officer located a clear bottle that contained 17 pills with the imprint “M”
                 and “30" on them. The clear bottle with the pills was located on a shelf in plain view.
                 According to www.drugs.com, the pills were identified as oxycodone hydrochloride, a
                 schedule II controlled substance. Mr. Dupuis could not supply a valid prescription, nor were
                 the pills in an appropriate pill bottle supplied by a doctor.


          8      Mandatory Condition #4: The defendant shall not possess a firearm, ammunition,
                 destructive device, or any other dangerous weapon

                 Supporting Evidence: It is alleged Mr. Dupuis is in violation of his conditions of his
                 supervision for being in possession of a Taser and brass knuckles on April 13, 2021.

                 On June 27, 2019, the undersigned officer and Mr. Dupuis reviewed his conditions of
                 supervision. He signed his judgment acknowledging an understanding of his conditions of
                 supervision.

                 On April 13, 2021, the undersigned officer conducted a search of Mr. Dupuis’ residence,
                 based on reasonable suspicion Mr. Dupuis was in possession of illegal controlled substances.
                 The undersigned officer located a working Taser on Mr. Dupuis’ night stand. In addition,
                 officers also located two sets of brass knuckles. These items are used to cause bodily injury.
Case 2:19-cr-00208-SAB   ECF No. 45   filed 04/16/21   PageID.167 Page 4 of 4
